                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PURO-TEC, LTD,                                                   CIVIL ACTION
        Plaintiff,

v.                                                               No. 18-4546

JAMES CAROTENUTO, et al.,
        Defendants.

                                          /<-ORDER
                                           \
           AND NOW, this              \~       day of May 2019, upon consideration of the

Motion to Dismiss of Defendants, ARMM Architecture Associates, Inc., ARMM

Consultants, Inc., and Frank James Moore, (ECF No. 19) 1 and Plaintiffs Response

thereto (ECF No. 21), and after oral argument on April 1, 2019, and in accordance

with the Court's accompanying Memorandum, it is hereby ORDERED that

Defendants' Motion to Dismiss (ECF No. 19) is GRANTED. Plaintiffs

Complaint is DISMISSED. The Clerk of Court is directed to CLOSE the instant

matter.

                                                          BY THE COURT:




1
    Defendant, James Carotenuto, joined this Motion.
